

117 HR 4270 IH: Abandoned Well Remediation Research and Development Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4270IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Lamb (for himself, Mrs. Bice of Oklahoma, Ms. Johnson of Texas, and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the Energy Policy Act of 2005 to direct the Secretary of Energy to carry out a research, development, and demonstration program with respect to abandoned wells, and for other purposes.1.Short titleThis Act may be cited as the Abandoned Well Remediation Research and Development Act.2.Amendment to the Energy Policy Act of 2005The Energy Policy Act of 2005 is amended—(1)in subtitle F of title IX (42 U.S.C. 16291 et seq.), by inserting after section 969D the following: 969E.Abandoned wells research, development, and demonstration program(a)EstablishmentNot later than 120 days after the date of enactment of the Abandoned Well Remediation Research and Development Act, the Secretary of Energy shall, in coordination with relevant Federal and state agencies and entities, establish a research, development, and demonstration program to improve—(1)data collection on the location of abandoned wells; (2)the plugging, remediation, reclamation, and repurposing of abandoned wells; and(3)mitigating potential environmental impacts of documented and undocumented abandoned wells.(b)ActivitiesThe research, development, and demonstration under subsection (a) shall include activities to improve—(1)remote sensor capabilities, LiDAR capabilities, optical gas imaging, magnetic survey technology, and any other technologies relevant to the efficient identification of abandoned wells; (2)understanding of how certain parameters of abandoned wells affect methane emission rates of such wells, including paramaters such as well age, well depth, geology, construction, case material, and geographic region; and(3)the efficiency and cost-efficacy of processes for plugging, remediating, reclaiming, and repurposing abandoned wells, including—(A)improvement of processes and technologies for the unique challenges associated with plugging remote abandoned wells;(B)use of low carbon, lightweight cement or use of alternative materials and additives for plugging purposes; and(C)repurposing of abandoned wells for alternative uses, including geothermal power production or carbon capture, utilization, and storage.(c)Abandoned well definedIn this section, the term abandoned well means a well originally drilled in connection with oil and gas operations that is not being used, has not been plugged, and has no anticipated use in oil and gas operations.(d)Authorization of appropriationsThere are authorized to be appropriated for purposes of this section—(1)$30,000,000 for fiscal year 2022;(2)$31,250,000 for fiscal year 2023;(3)$32,500,000 for fiscal year 2024;(4)$33,750,000 for fiscal year 2025; and(5)$35,000,000 for fiscal year 2026.; and(2)in section 1(b) (42 U.S.C. 15801 note), in the table of contents, by inserting after the matter related to section 969D the following: Sec. 969E. Abandoned wells research, development, and demonstration program. .